COLLIER, J.
— The plaintiff moved the Court for leave to amend his writ of error.
From an inspection of the writ, we discover that it was sued out on the thirtieth July, eighteen hundred and thirty-six, after the adjournment of the last term of this Court, hut that there is no particular term appointed for its return.
We have a statute which directs that writs of error shall be returnable to the first day of the next term of the Supreme Court, succeeding their issuance. By a reference to the teste of the writ, we learn when it should be returned; and we are of opinion, that it may be amended by its teste, or by the bond or citation; either of which furnishes sufficient matter to amend by.
The motion is therefore granted..